Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Madio, Reg. No. 78,591 on 1/7/22. 

Note that the after-final amendment dated 12/23/21 has been entered, so these amendments further change the after-final filings of 12/23/21. 

Cancel Claim 6. 

Amend Specification as follows:
a.	Para. [0027], line 3, change “door are” to --door is--;
b.	Para. [0031], line 5, change “door 55 are” to --door 55 is--; and
d.	Para. [0041], line 14, change “room in outer housing” to  --external housing of the substation--.

Terminal Disclaimer
The terminal disclaimer filed on 12/23/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/727,982 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	REASONS FOR ALLOWANCE
The claims 1, 2, 4, and 5 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure/method as in claims 1 or 4 in one form or another, comprising a substation entry door; an inner room, in which switchgear or controlgear is located, the inner room being hermetically closable by an outer housing and an inner, automatically operated door lockable against the outer housing; a substation internal space within the substation outside the inner room; a robot system having a movement area that extends from the inner room to a human-machine interaction area outside the inner room, but in the substation internal space, wherein the substation entry door is configured to be unopenable from outside the substation while the inner, automatically operated door is unlocked.  The aforementioned limitations in combination with all remaining limitations of the respective 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11.146,045 is the issued patent of a related application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  1/7/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835